Citation Nr: 0614837	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  96-37 592	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office 
in Atlanta, Georgia



THE ISSUE

Entitlement to an effective date earlier than November 17, 
1993, for the assignment of a 100 percent rating for post-
traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 1967 to 
January 1970.  

This matter is at the Board of Veterans' Appeals (Board) on 
appeal of a September 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.  The Board remanded the appeal in August 2003.  


FINDINGS OF FACT

1.  In November 1988, the Board denied a disability rating 
higher than 10 percent for PTSD, in effect as of January 24, 
1970, the day after discharge from active duty.    

2.  Thereafter, no PTSD-related claim was filed until 
November 17, 1993.  

3.  An increase in PTSD disability, to 100 percent, did not 
occur within a year before November 17, 1993.  


CONCLUSION OF LAW

The criteria for an effective date earlier than November 17, 
1993, for the assignment of a 100 percent rating for PTSD, 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 
3.400 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Earlier Effective Date

The veteran was discharged from active service in January 
1970.  His service included duty in the Republic of Vietnam, 
and he is the recipient of the Purple Heart Medal.  As shown 
in a July 1999 VA Form 1-646 filed by the veteran's then 
representative, the veteran desires an effective date 
commencing in 1970 for the assignment of a total PTSD 
disability rating.  While not explicitly stated, he 
apparently is seeking such an evaluation effective upon 
discharge.  Elsewhere, however, he said he desires an earlier 
effective date commencing in 1972, without further 
explanation.  See January 1994 statement; July 1995 VA Form 9 
accepted as a Notice of Disagreement.  

Service connection for PTSD was granted in a December 1984 
rating decision.  Prior to 1980, VA Ratings Schedule did not 
include diagnostic criteria specific to PTSD.  Before 
December 1984, service connection was in effect for a 
disability the veteran claimed was manifested by persistent 
headaches and dizziness, and was characterized by VA as post-
traumatic cephalgia, a neurological disability.  A 10 percent 
rating was assigned for cephalgia effective January 24, 1970, 
the day after discharge.  That effective date was assigned 
because the veteran filed his original service connection 
claim, for "headaches," in August 1970, within one year 
after discharge; the claim was granted in November 1970.  See 
38 U.S.C.A. § 5110(b)(1) and 38 C.F.R. § 3.400(b)(2)(i) 
(Where an original claim of entitlement to service connection 
is filed within one year after discharge, the effective date 
could be the day after discharge.)  What the RO did in 
December 1984 was to recharacterize the disability previously 
evaluated as post-traumatic cephalgia to include PTSD under 
Diagnostic Code 9411 (PTSD) then in effect.  

After 1984, the RO readjudicated the issue of higher 
evaluation for PTSD, as well as other issues, in numerous 
rating actions.  In November 1988, the Board denied the claim 
of entitlement to a rating higher than 10 percent for PTSD.  
The record after the November 1988 Board denial documents no 
communication from the veteran or any representative as to a 
claim of entitlement to a higher evaluation for PTSD or 
worsened psychiatric symptoms until November 17, 1993, when 
the veteran filed a VA Form 21-526 seeking benefits based on, 
among other things, a "nervous" condition.  After the 
performance of a July 1994 VA PTSD examination, the RO issued 
a rating decision in September 1994, granting a 100 percent 
rating for PTSD effective November 17, 1993, the date of 
receipt of the claim.  

The assignment of effective dates of awards is governed by 38 
U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  In 
general, unless expressly provided otherwise, the effective 
date of an award is "fixed in accordance with the facts 
found, but shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a).  The 
implementing regulation states that, in general, the 
effective date of award of compensation, whether based on an 
original claim or a claim for increase, will be the date of 
the receipt of the claim, or the date entitlement arose, 
whichever is later.  This general rule applies to claims for 
increased evaluation (see 38 C.F.R. § 3.400(o)(1)) with 
exception - where a claim for increased disability 
compensation is received within one year from the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred, the effective date could 
be the "factually ascertainable" date.  Otherwise, the 
effective date is the date of receipt of the claim.  

The Board finds that an effective date for a total rating for 
PTSD earlier than November 17, 1993 is not warranted.  First, 
as to the veteran's apparent position that he was totally 
disabled from PTSD since discharge or shortly thereafter, the 
Board fully concedes that no PTSD diagnosis could have been 
rendered in 1970 or shortly after discharge as no such 
psychiatric disorder was recognized by VA for compensation 
purposes.  However, the record does not show psychiatric 
manifestations based on clinical evidence from 1970, or even 
1972 (the alternative effective date sought).  As of a 
September 1970 VA medical examination, no complaints were 
made as to psychiatric problems or pertinent symptoms (e.g., 
anxiety, depression, sleep disturbance, flashbacks about 
Vietnam); the veteran complained primarily of headaches.  The 
diagnosis rendered was post-traumatic cephalgia.  Subsequent 
VA medical examinations conducted in 1975, 1976, and 1977, 
too, document complaints that appear to be neurological in 
nature (headaches; dizziness), but not psychiatric symptoms.  
In fact, the earliest evidence of any complaints of 
psychiatric problems that could reasonably be associated with 
the service-connected disability is dated in the early 1980s.  
See VA outpatient clinical records dated in 1980 and 1982 
documenting complaints to include sleep disturbance, anxiety, 
frustration, depression, tension, and restlessness, and 
diagnoses of depressive neurosis and anxiety.  No PTSD 
diagnosis is made until August 1982.  See Coastal Area 
Community Mental Health Center record reflecting a PTSD 
diagnosis "ruling out dysthymic disorder."  With respect to 
VA diagnosis of PTSD, the earliest evidence thereof is dated 
in October 1984.  See "addendum" note of Dr. Jarvis showing 
diagnosis of "Post Traumatic Stress Syndrome."

As to whether the exception in 38 C.F.R. § 3.400(o)(2) 
applies to permit an effective date earlier than November 17, 
1993, it must be determined when entitlement to a total 
rating actually arose.  If the criteria for a 100 percent 
rating arose within one year before November 17, 1993, then 
such earlier date could be the effective date even though no 
increased rating claim was filed after the Board's November 
1988 decision denying a PTSD rating higher than 10 percent 
until November 17, 1993.  (The Board recognizes the December 
1992 filing of correspondence from a New York law firm 
concerning purported exposure to "hazardous chemicals"; 
however, that correspondence does not indicate anything about 
the veteran's psychiatric impairment or PTSD more 
specifically.)  
 
Entitlement to a total disability rating for PTSD is not 
shown to have begun within a year before November 17, 1993.  
Under VA rating criteria in effect in 1992-93, a 100 percent 
disability rating was assigned when PTSD symptomatology were 
such that the attitudes of all contacts except the most 
intimate are so adversely affected as to result in virtual 
isolation in the community with totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  A 
veteran with a 100 percent disability rating for a 
psychoneurotic disorder must have been "[d]emonstrably 
unable to obtain or retain employment."  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1993); see also 38 C.F.R. § 4.130 
(1993). 
 
A June 1994 VA psychiatric treatment summary report states 
that the veteran is "permanently disabled for 
unemployment."  The Board's primary focus, however, is on 
whether specific rating criteria for a 100 percent PTSD 
rating began between November 1992 and the filing of the 
claim in November 1993.  It is pertinent that neither VA nor 
Social Security Administration (SSA) records document PTSD 
symptoms or psychiatric impairment becoming so significant 
between November 1992 and November 1993 as to support a 100 
percent rating before November 17, 1993, or a conclusion that 
psychiatric symptoms were totally incapacitating during such 
period such that there was gross repudiation of reality.  In 
fact, the May 1994 SSA decision finds that the veteran had 
not engaged in substantial gainful employment since October 
1, 1994 - well after the period in question.

Given that the PTSD rating criteria for a 100 percent rating 
in effect during the time period in question explicitly 
include a provision that a total rating requires 
demonstration of unemployability, further discussion on that 
point is warranted.  During the 1994 VA PTSD examination and 
prior examinations, the veteran reported last gainful 
employment in the early to mid 1980s; his employment history 
apparently did include jobs as a truck driver, probation 
office worker, and purchasing agent, and work at a pawn shop.  
He testified that his dizzy spells, headaches, and blackouts 
prevented him from working; he also said that his jobs were 
physically strenuous and that he "can't maintain the weight 
lifting."  The veteran's mother testified that her son is 
nervous and thus has difficulty interacting with others at a 
work setting, and that she is his primary means of support.  
See February 1987 hearing transcript, pp. 4-6, 12.  In sum, 
with respect to evidence concerning employability, the 
veteran apparently had inconsistent employment with various 
employers through the 1980s, and was supported primarily by 
his mother; the veteran did not state that he was terminated 
from any job due to severity of psychiatric symptoms.  
Rather, he apparently could not sustain his jobs purportedly 
due to various problems, to include physical limitations 
(back problems, for which service connection is not in 
effect) and problems subsequently associated with the 
service-connected psychiatric disability (such as headaches, 
dizziness).  SSA records show a determination that the 
veteran has not engaged in "substantial gainful activity" 
since October 1, 1994.  The evidence does not indicate the 
veteran had tried but was denied employment upon application 
in 1992-93 due to psychiatric symptoms; nor does it show a 
clinician had specifically determined the veteran was 
rendered unemployable during that time period based upon 
psychiatric symptoms.  

Thus, based on the record, even if the Board were to construe 
the evidence as favorably as possible (in other words, deem 
the early 1980s clinical records as those documenting PTSD 
symptoms not yet diagnosed), clinically, symptoms are not 
shown to have become 100 percent disabling within the year 
prior to the filing of the claim in November 1993.        

Based on the foregoing, even if the Board were to consider 
38 C.F.R. § 3.400(o)(2), the evidence does not provide a 
basis for the assignment of an effective date earlier than 
November 17, 1993, for the grant of a 100 percent rating for 
PTSD, based on applicable PTSD rating criteria.  The claim is 
denied.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).   

Upon receipt of a complete or substantially complete 
application for benefits, VA must notify the claimant and his 
representative, if any, of any information, and any medical 
or lay evidence, necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper notice must inform the claimant of any 
information and evidence not of record necessary to 
substantiate the claim, that VA will seek to provide, and 
that the claimant is expected to provide.  It must ask the 
claimant to provide any evidence in his possession pertaining 
to the claim.  38 C.F.R. § 3.159(b)(1).  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

This appeal arises from a 1994 rating decision, and appeal 
thereof was perfected in 1996, years before enactment of the 
law requiring the type of notice discussed above.  In 
Pelegrini, at p. 120, the Court said that, in such cases, no 
error can be found based on the failure to provide such 
notice before the issuance of the rating decision in 
question.  However, a claimant is entitled to content-
complying notice during the appeal period, which was provided 
in this case, as explained below.     

In June and September 2004, VA informed the veteran that, in 
essence, an earlier effective date for a total rating for 
PTSD before November 17, 1993, would require clinical 
evidence concerning PTSD dated before then, and, in 
particular, such evidence dated after November 1988, in light 
of the Board's 1988 decision.  He was advised that he could 
also submit lay statements, private clinical records, and 
records of state or local governments and current or former 
employers.  He was further told that, if he identifies the 
sources of missing evidence, then VA would assist him in 
obtaining the records from those sources, but that, 
ultimately, the responsibility for claim substantiation lies 
with him as to records not in federal government custody.  He 
was told that he could submit any pertinent evidence he has, 
and that, if pertinent evidence is not in his possession, he 
must provide VA enough information to enable VA to assist him 
in obtaining it.  He was made aware of his and VA's 
respective claim development responsibilities.  Citation of 
38 C.F.R. § 3.159 in the January 2006 Supplemental Statement 
of the Case (SSOC) further reinforced notice of the fourth 
element; the SSOC explained why the claim is still denied.

Based on the foregoing, the Board concludes that VA provided 
the veteran full, content-complying notice during appeal.  It 
finds no prejudicial error due to timing or content of the 
notice because, even after the issuance of the SSOC, at which 
time the veteran was provided regulations concerning 
effective dates to further reinforce prior notice as to what 
type of evidence is needed in his claim, and was told he 
could opt to respond to the SSOC, he did not do so.  He did 
not claim that VA failed to comply with Section 5103(a) 
requirements, or that pertinent evidence is missing.  

VA's duty to assist a claimant in substantiating the claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also was satisfied.  This duty contemplates that 
VA will help a claimant obtain relevant records, whether or 
not they are in federal custody, and that VA will provide a 
medical examination and/or opinion if needed to decide the 
claim.  The record includes pertinent clinical records, 
including those from VA and private sources, SSA records, 
evidence of prior claims and adjudication history, and lay 
statements and testimony.  The Board's development directives 
were completed.  The veteran has not reported existence of 
additional, missing evidence despite notice he can do so.  
Based on the foregoing, the Board concludes that VA has met 
its duty-to-assist obligations.     


ORDER

An effective date earlier than November 17, 1993, for the 
assignment of a 100 percent rating for PTSD, is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


